Citation Nr: 1106607	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-10 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to basic eligibility for VA educational assistance 
benefits under 38 U.S.C.A. Chapter 30 (Montgomery GI Bill).


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1980 to March 
1984. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1. The Veteran did not after June 30, 1985, either first become a 
member of the Armed Forces, or first enter on active duty as a 
member of the Armed Forces; the Veteran did not serve on active 
duty after October 19, 1984 as he was separated from active duty 
in March 1984.

2. The Veteran did not apply for and was not awarded Chapter 34 
prior to December 31, 1989; thus he had no remaining entitlement 
as of December 31, 1989.


CONCLUSION OF LAW

The Veteran has not met the basic eligibility criteria for 
entitlement to educational assistance under Chapter 30, Title 38, 
United States Code.  38 U.S.C.A. § 3011 (West 2002 & Supp. 2010); 
38 C.F.R. § 21.7042, 21.7044, 21.7045 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In the present 
case, the Board acknowledges no VCAA letter was sent to the 
Veteran.

However, the Court has held that VCAA notification procedures do 
not apply in cases where the applicable chapter of Title 38, 
United States Code contains its own notice provisions.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was 
not required in case involving a waiver request).  In the present 
case, specific VCAA notice was not required because the 
applicable regulatory notification procedure was contained in 38 
C.F.R. § 21.1031 (2010) for claims under Chapter 30, not the 
VCAA. 

Also, in the present case, the provisions of the VCAA have no 
effect on an appeal where the law, and not the underlying facts 
or development of the facts, is dispositive of the matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). See also 
Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 
23, 2004).  In fact, the applicable notification and assistance 
procedures for educational assistance claims under 38 C.F.R. § 
21.1031(b) and § 21.1032(d) emphasize that VA has no further duty 
to notify or assist the claimant when the undisputed facts render 
the claimant ineligible for the claimed benefit under the law, as 
is the case here.  Therefore, the Board finds that no further 
action is necessary under the statutory and regulatory duties to 
notify and assist.

II.  Entitlement

The evidence of record shows that the Veteran had active duty 
from January 30, 1980 to March 1, 1984.  He did not have 
subsequent Reserve service.  Such was confirmed by VA through the 
service department based on the use of the Veteran's name, date 
of birth, and social security number.  The information was 
identical to that the Veteran provided in his application for 
benefits.

The Veteran contends that he is eligible for VA education 
assistance under Chapter 30, Title 38, United States Code 
(Montgomery GI Bill (MGIB)).

The Board first points out that the Montgomery GI Bill replaced 
the Vietnam-Era GI Bill (Chapter 34) for providing an educational 
assistance program for certain veterans and service members.  38 
U.S.C.A. §§ 3001-3036 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
21.7000-7320 (2010).  Assistance under the Vietnam-Era GI Bill 
has been terminated.  See 38 U.S.C.A. § 3462(e) (West 2002 & 
Supp. 2010). No educational assistance shall be afforded any 
eligible veteran under Chapter 34 after December 31, 1989.  Id; 
see also Burton v. Nicholson, 19 Vet. App. 249, 251-52 (2006) 
("Congress expressly abrogated Chapter 34 benefits for all 
veterans on December 31, 1989 (citing Kelly v. Derwinski, 3 Vet. 
App. 171, 172 (1992)). The Veteran never had Chapter 34 
eligibility because he did not enter on active duty prior to 
January 1, 1977.

The Veteran does not meet the general requirement for eligibility 
under Chapter 30 because he did not first become a member of the 
Armed Forces or first enter on active duty after June 30, 1985.  
See 38 C.F.R. § 21.7040(a).  Instead, he first entered on active 
duty on January 30, 1980. The Veteran is not eligible for a 
Chapter 34 to Chapter 30 conversion because, as noted previously, 
he was not eligible for the Vietnam-Era GI Bill.  See 38 C.F.R. § 
21.7040(b).

Consideration has been given to the Veteran's more recent 
assertion that he had active duty until February 29, 1986.  See 
Statement received in November 2008.  The Board does not find 
this statement to be credible.  First, as noted, the service 
department has verified that the Veteran's active service was 
from January 30, 1980 to March 1, 1984.  Further, when he 
initially filed his claim for benefits, the Veteran indicated on 
August 2008 Application for VA Education Benefits, VA Form 22-
1990, that he served on active duty from January 1980 to March 
1984.  The Veteran has not provided any supporting documentation 
to verify his alleged additional service.  Indeed, the Board 
takes notice that the Veteran's claim of service until February 
29, 1986 would be impossible as there were only 28 days in 
February 1986.

After careful consideration of the Veteran's contentions and the 
evidence, the Board finds that the Veteran is not basically 
eligible for Chapter 30 benefits.  The Veteran does not have the 
requisite service that would make him eligible for these 
benefits. The provisions of 38 C.F.R. § 21.7042(a)(1) 
specifically indicate that for eligibility based on active 
service, a veteran must have first enrolled after June 30, 1985.  
In this case, the Veteran's only confirmed period of active duty 
is from January 1980 to March 1984.  As such, the Veteran simply 
does not have the requisite active service.

At this juncture, the Board notes that there are other bases by 
which a veteran may qualify for Chapter 30 education benefits 
based on service in the Reserve, entitlement to benefits under 
Chapter 34 (as previously mentioned), or voluntary separation 
under 10 U.S.C.A. § 1174a or 1175.  See 38 C.F.R. § 21.7042, 
21.7044, and 21.7045.  The Veteran has not alleged that any of 
these exceptions apply in his case.  In addition, these all 
require some form of either active or reserve service subsequent 
to June 30, 1985.  While the Veteran has recently indicated 
service through February 1986, DoD and VA records only confirm 
service between January 1980 to March 1984.  The Veteran has not 
indicated any service with the Reserves.  

Moreover, the Veteran has not alleged participation in the post-
Vietnam Veterans' Educational Assistance Program (VEAP).  Even if 
the Veteran had contributed to the program, he does not have 
active duty during the required period.  In order for 
participants in Chapter 32 VEAP to qualify for a conversion, they 
must have been on active duty on October 9, 1996.  See 38 C.F.R. 
§ 21.7045(d)(1)(iii).  The Veteran was not on active duty on this 
date.  Alternative provisions for former participants in Chapter 
32 VEAP states that they must have been on continuous active duty 
from October 9, 1996 to at least April 1, 2000.  See 38 C.F.R. § 
21.7045(e)(2)(iii).  The Veteran was not on active duty at any 
time from October 9, 1996 to April 1, 2000.  Therefore, even if 
he had elected conversion to Chapter 30, he would not qualify for 
such a conversion.  Therefore, there is no basis for entitlement 
to Chapter 30 benefits.  38 C.F.R. §§ 21.7042, 21.7044, 21.7045 
(2010).

The Board has considered the Veteran's contentions and is 
cognizant of the Veteran's many years of honorable service.  
However, the Board is bound by the applicable statutes and 
regulations. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 19.5, 
20.101 (2010).  Simply put, there is no statutory or regulatory 
authority whereby the Board can grant the Veteran's claim.


ORDER

Educational assistance under Chapter 30, Title 38, United States 
Code, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


